Exhibit 10.11 Confidential Portions of this Exhibit marked as [***] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. PARTNER AGREEMENT This PARTNER AGREEMENT (the “Agreement”), made this 1st day of February, 2007 (hereinafter referred to as the “Effective Date”) by and between Progress Software Corporation, a Massachusetts corporation with a principal place of business at 14 Oak Park, Bedford, Massachusetts 01730 (hereinafter referred to as “PSC”) and QAD Inc., a Delaware corporation with a principal place of business at 6450 Via Real, Carpinteria, CA 93013, and QAD Ireland Ltd. (an Ireland company with a principal place of business at Hamilton House, National Technology Park, Limerick, Ireland and a wholly owned subsidiary of QAD Inc.). QAD Inc. and QAD Ireland Ltd. and the wholly and/or majority owned QAD subsidiaries listed in Exhibit J (are hereinafter collectively referred to as “QAD”. PSC and QAD are hereinafter collectively referred to as the “Parties”. Recitals WHEREAS, PSC has designed and developed certain proprietary software as further identified in Exhibit A (“PSC Software”); and WHEREAS, QAD intends to combine such PSC Software with other software to create a significant value-added product (“Application Bundle”, as further defined below); and WHEREAS, PSC is willing to license to QAD the PSC Software pursuant to the terms and conditions contained herein; and WHEREAS, QAD desires, subject to the rights and limitations contained herein, to distribute the PSC Software to: (1) End Users who intend to use the PSC Software solely for internal use; and (2) Partners, as defined below and identified in Exhibit E , who will be permitted to use and/or sublicense the PSC Software, pursuant to the terms of this Agreement, to End Users solely for their internal use. NOW, THEREFORE, in consideration of the mutual covenants contained herein and intending to be legally bound, the Parties hereby agree as follows: 1.0 Definitions. 1.1 “Application Bundle ” shall mean PSC Deployment Software and, if applicable, the Implementation Development Software, embedded in, integrated with, or bundled with any Covered Application as permitted pursuant to this Agreement, as listed in Exhibit A . Additional Application Bundles may be added to Exhibit A and this Agreement pursuant to the Update Process. The Parties agree that certain terms and conditions may change or be added in connection with the inclusion of additional Application Bundles. “Application Bundle Maintenance Fee Royalty ” shall mean the royalty fees that QAD shall pay PSC for support and maintenance provided to its End Users for an Application Bundle. 1.3“
